         Case 2:18-cv-03829-GAM Document 13 Filed 03/29/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERIANNA LOTT-BECKLES, et al                :      CIVIL ACTION
               Plaintiffs,                 :
                                           :
       v.                                  :
                                           :      NO. 18-cv-03829-GAM
STILLWATER INSURANCE                       :
COMPANY et al                              :
               Defendants.                 :

                                         ORDER

              AND NOW, TO WIT: this 28th day of March, 2019, it having been

reported that the issues between the parties in the above action have been settled and

upon Order of the Court pursuant to the provisions of Rule 41.1(b) of the Local Rules of

Civil Procedure of this Court (effective January 1, 1970), it is

              ORDERED that the above action is DISMISSED with prejudice,

pursuant to agreement of counsel.
                                               BY THE COURT:



                                                s/Richard A. Lloret
                                               RICHARD A. LLORET
                                               UNITED STATES MAGISTRATE JUDGE
